Citation Nr: 1815572	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for hypertension.
  


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in July 2017, but failed to appear for that proceeding.  He has not requested that the hearing be rescheduled or provided good cause.  

In June 2017, the Veteran's former representative, Veterans of Foreign Wars of the United States, withdrew its representation.  The Veteran has not appointed a new representative since that time; therefore, the Board has recognized him as proceeding pro se in this appeal.

The Board also notes that there are VA treatment records that were added to the claims files after the March 2014 statement of the case (SSOC) for which there is not an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  On review, these records do indicate that the Veteran has been prescribed medication for benign essential hypertension.  However, the Veteran had previously reported taking medication for hypertension, and as discussed below, the claim is being denied on the basis that there was no event, disease, or injury in service to which a current diagnosis could be related.  The additional VA treatment records do not discuss his military service or the etiology of hypertension.  Thus, the additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim. See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board further notes that the Veteran's appeal had originally included the issues of entitlement to an increased evaluation for prostate cancer and erectile dysfunction.  However, the Veteran did not submit a substantive appeal for those issues following the issuance of the July 2015 statement of the case.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has not been shown to have hypertension that manifested in service or within one year thereafter or that is otherwise casually or etiologically related to his military service.


CONCLUSION OF LAW

Hypertension was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for hypertension; however, the Board finds that an examination is not warranted.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim.  As discussed below, his service treatment records are negative, and he has not identified any injury, disease, or event in service.  Rather, he has simply asserted that the disorder should be service-connected.  Therefore, because there is no event, injury, or disease in service to which a current diagnosis of hypertension could be related, the Board finds that a VA examination is unnecessary in this case. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Cardiovascular-renal disease is considered to be a chronic disease for VA compensation purposes. I f chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§3.303(b), 3.309(2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§3.307, 3.309 (2017).

In this decision, the blood pressure measurements are noted in units of pressure in millimeters of mercury (mmHg).  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  In addition, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hypertension.  His November 1967 pre-induction examination and his September 1969 separation examination did not note any relevant diagnoses or symptoms.  In fact, his September 1969 separation examination found his heart and vascular system to be normal, and his blood pressure was recorded as 126/72.  The Veteran described his current health as "excellent," and he denied having a medical history of high blood pressure.  

There is also no evidence showing that the Veteran had hypertension manifest to a compensable degree within one year of his separation from service.  

In addition to the lack of evidence showing that hypertension manifested during active service or within close proximity thereto, the evidence of record does not link any current disorder to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of hypertension in service.  The Veteran has also not identified any disease, injury, illness, or event in service that he believes caused hypertension.  Rather, he has asserted in general that he has hypertension related to his military service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that hypertension has not been shown to be causally or etiologically to an event, disease, or injury in service.

There is also no medical opinion otherwise relating any current hypertension to the Veteran's military service.  

Based on the foregoing the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly the Board concludes that service connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


